UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

a ss eo te to x

UNITED STATES OF AMERICA
ORDER

-against-

19 Cr. 746-01 (NSR)

KASSEM HARRIS,

Defendant.

- ee te tt tO de te | x

ROMAN, D.J.:

The attorney Barry Weinstein privately retained to represent defendant is hereby ordered

 

Attorney's Name
substituted and the representation of the defendant in the above captioned matter is assigned to

Daniel Parker , CJA counsel.
Attorney's Name

SO ORDERED.

aa
NELSON $-ROMAN,
UNITED STATES DISTRICT JUDGE

 

Dated: White Plains, New York
December 18, 2019

   

 
